THE THIRTEENTH COURT OF APPEALS

                                   13-19-00371-CV


                                Christopher Gonzalez
                                          v.
    Vantage Bank Texas f/k/a Inter National Bank and Prestige Luxury Homes, LLC


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                       Trial Court Cause No. 2019-DCL-02755


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot in part and the judgment of

the trial court should be affirmed in part. The Court orders the appeal DISMISSED AS

MOOT IN PART and the judgment of the trial court AFFIRMED IN PART. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

April 2, 2020